Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. The applicant argues that the Lockstedt reference fails to teach the apparent density of the pellets, and that Lockstedt teaches encapsulated, not sintered, carbide.  However, Lockstedt teaches that the density of the carbide pellets is modified in paras 0048-0049 to modify the amounts of carbide particles in a structure and maintain suitable carbide continuity.  Thus, one of ordinary skill in the art would find the density of the carbide pellets modifiable by routine experimentation.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed densities, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Further, Lockstedt teaches a variety of carbide pellets, including sintered pellets, to be used alternatively throughout its document, for example, in paras 0009, 0051-0059.  Lockstedt specifically mentions the use of sintered pellets in the alternative.  Therefore, Lockstedt does not teach away from the teachings in the Zheng reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but rather whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.”  See id. At 417.
As to the Young’s modulus, the modulus is a result of the claimed method.  Thus as the references teach the method as claimed the result should be the same.  If there are ranges of metals etc. deemed acceptable to the applicant to achieve this result, they should be claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to claim 36, Zheng et al. teaches .1 micron, which is 100 nm in para 0044, and in addition, teaches that the particles may be any size depending on the application.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the size based on the teachings of Zheng, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	Therefore, for at least these reasons, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715